IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL RENNER,                             : No. 851 MAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
THE COURT OF COMMON PLEAS OF                :
LEHIGH COUNTY, COUNTY OF                    :
LEHIGH, JOHN J. SIKORA AND MARK             :
SUROVY,                                     :
                                            :
                    Respondents


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of July, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1)   Did the Legislature intend for the Unified Judicial System to be within the
            definition of “employer” under the Pennsylvania Human Relations Law, and
            therefore abrogated its sovereign immunity as stated in the en banc
            decision in County of Allegheny v. Wilcox, 465 A.2d 47 (Pa. Cmwth.
            1983)[?]

      (2)   Does the application of the Pennsylvania Human Relations Act to the
            Unified Judicial System violate separation of powers so long as the Human
            Relations Commission neither investigates nor adjudicates the complaint of
            discrimination, as this Court held in Ct. of Com. Pleas of Erie County (6th
            Jud. Dist.), Juv. Probation Dept. v. Pennsylvania Human Rel. Commn., 682
            A.2d 1246 (Pa. 1996) and First Jud. Dist. of Pennsylvania v. Pennsylvania
            Human Rel. Comm’n., 727 A.2d 1110 (Pa. 1999)?